           Case 1:16-cv-03310-RA-KNF Document 168 Filed 08/10/21 Page 1 of 2
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:


 EDWARD ROSADO,

                              Plaintiff,
                                                                   No. 16-CV-3310 (RA)
                         v.
                                                                          ORDER
 POLICE OFFICER AMAURY SORIANO,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

        Trial on Plaintiff Edward Rosado’s claim of excessive force against Defendant New York City police

officer Amaury Soriano is scheduled to commence on August 11, 2021. Rosado’s claim stems from an arrest

effectuated by Officer Soriano in the Bronx, New York on the morning of May 4, 2013. Subsequent to the

arrest, the Office of the Bronx District Attorney’s Office declined to prosecute Rosado. Officer Soriano moves

to preclude Rosado from testifying that he was not criminally charged or prosecuted for the events of May 4,

2013. That motion is granted.

        At today’s final pre-trial conference, the Court ruled that the affidavit in support of declining

prosecution, proffered by Rosado, is inadmissible under Federal Rule of Evidence 403. The Court ruled on

the one hand that the probative value of that document was slight at best because the question of whether or

not Plaintiff in fact committed a crime before his encounter with the police has no direct bearing on the question

of excessive force. See, e.g., Graham v. Connor, 490 U.S. 389, 396 (1989) (holding that a claim of excessive

force turns on the objective reasonableness of the force applied, considering, among other factors “the severity

of the crime at issue”). On the other hand, there was a real danger that the jury would be led to believe that

the District Attorney’s decision not to charge Rosado with a crime “offer[s] [a] conclusion[] regarding the

factual issues the jury was to determine,” Morales v. City of New York, No. 99-CV-10004 (DLC), 2001 WL

8594, at *6 n.4 (S.D.N.Y. Jan. 2, 2001), namely the reasonableness of the force employed.
           Case 1:16-cv-03310-RA-KNF Document 168 Filed 08/10/21 Page 2 of 2




        For similar reasons, the Court finds that the probative value of any testimony concerning the

prosecution of Rosado is substantially outweighed by the danger of unfair prejudice and jury confusion. Fed.

R. Evid. 403. “Since the use of excessive force is impermissible even during a lawful arrest,” including one

that leads to a criminal prosecution, the determination as to whether Rosado’s conduct would support the filing

of a criminal charge has no bearing on the “jury’s assessment of [an] excessive-force claim.” See, e.g., Weyant

v. Okst, 101 F.3d 845, 858 (2d Cir. 1996).      Contrary to Rosado’s contention, whether or not the District

Attorney opted to bring charges against Rosado does not bear on the “severity of the crime at issue.” The jury

will be able to assess that factor based on the testimony of the witnesses to the May 4, 2013 encounter. Because

“[t]he reasonableness inquiry depends only upon the officer’s knowledge of circumstances immediately prior

to and at the moment that he made the split-second decision to employ … force,” Salim v. Proulx,

93 F.3d 86, 92 (2d Cir. 1996) (emphases added), the actions that law enforcement agencies took subsequent to

the arrest are not relevant to Rosado’s claim for excessive force, and, in any event, are substantially more

prejudicial than probative.

        Both parties are thus precluded from offering testimony or evidence as to any criminal charges or

proceedings—or lack thereof—that were initiated against Rosado subsequent to his arrest. To eliminate any

potential confusion, I will instruct the jury that the only issue that they must determine at trial is the

reasonableness of the force employed in connection with the May 4, 2013 encounter between Rosado and

Officer Soriano, and that whether or not Rosado was charged pursuant to that arrest, and what, if anything,

happened as a result, has no bearing on that determination.

SO ORDERED.

 Dated:    August 10, 2021
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                       2
